Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156462(91)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  TAMARA FILAS,                                                                                           Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 156462
  v                                                                  COA: 331458
                                                                     Wayne CC: 15-002158-NM
  DARYLE SALISBURY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant to file a reply in
  excess of the page limitation of MCR 7.305(E) is GRANTED. The 15-page reply
  submitted on October 25, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 27, 2017
                                                                               Clerk